 1   SEYFARTH SHAW LLP
     G. Daniel Newland (SBN 87965)
 2   dnewland@seyfarth.com
     Justin T. Curley (SBN 233287)
 3   jcurley@seyfarth.com
     Carrie L. Daughters (SBN 184748)
 4   cdaughters@seyfarth.com
     560 Mission Street, Suite 3100
 5   San Francisco, California 94105
     Telephone: (415) 397-2823
 6   Facsimile: (415) 397-8549

 7   Attorneys for Defendant
     C&H SUGAR COMPANY, INC.
 8
     BURTON EMPLOYMENT LAW
 9   Jocelyn Burton (SBN 135879)
     jburton@burtonemploymentlaw.com
10   Scott S. Nakama (SBN 296732)
     snakama@burtonemploymentlaw.com
11   1939 Harrison Street, Suite 400
     Oakland, California 94612
12   Telephone: 510) 350-7025
     Facsimile: (510) 473-3672
13
     Attorneys for Plaintiff
14   RAUL SANCHEZ, individually,
     and on behalf of the general public,
15   and as an “aggrieved employee”

16

17                                    UNITED STATES DISTRICT COURT
18                                   NORTHERN DISTRICT OF CALIFORNIA
19

20   RAUL SANCHEZ, individually, and on behalf of       Case No. 3:17-cv-05431-EDL
     the general public, and as an aggrieved employee                         MODIFIED
21   under the California Labor Code Private Attorney   STIPULATION AND [PROPOSED] ORDER
     Generals Act,                                      TO CONTINUE CASE DEADLINES AND
22                                                      TRIAL DATE
                        Plaintiff,
23
            v.                                          Complaint Filed: September 19, 2017
24                                                      FAC Filed:       October 10, 2017
     C&H SUGAR COMPANY, INC.,                           SAC Filed:       June 15, 2018
25
                        Defendant.
26
27

28

                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE DEADLINES
                             AND TRIAL DATE / CASE NO. 3:17-cv-05431-EDL
 1          The Parties submit the following Stipulation and [Proposed] Order to Continue Case Deadlines

 2   and Trial Date as follows:

 3          WHEREAS, on May 15, 2018, the Court conducted a case management conference. Thereafter,

 4   on June 4, 2018, the Court issued its Case Management and Pretrial Order for Jury Trial, setting the

 5   following case schedule:

 6                 All fact discovery must be completed by January 4, 2019;
 7
                   Initial expert disclosures are due January 18, 2019;
 8
                   Defendant’s opening dispositive motion must be filed by January 29, 2019;
 9
                   Rebuttal expert disclosures are due February 1, 2019;
10
                   Plaintiff’s combined opposition and any cross-dispositive motion brief is due
11                  February 12, 2019;
12
                   Defendant’s combined reply and opposition to any cross-dispositive motion is due
13                  February 26, 2019;

14                 Plaintiff’s reply to any cross-dispositive motion brief is due March 5, 2019;
15                 The last day for hearing dispositive motions is March 19, 2019;
16                 Expert discovery must be completed by March 29, 2019;
17
                   Pretrial Conference set for June 11, 2019 at 2:00 p.m.; and
18
                   Jury Trial set for July 1, 2019 at 8:30 a.m.
19

20          WHEREAS, following some initial discovery, the Parties had a global mediation scheduled with

21   Hon. Kevin Murphy (Ret.) on October 25, 2018, along with the related and overlapping state court cases

22   of Holman v. American Sugar Refining, Inc. dba C&H Sugar Company, Inc., Contra Costa County

23   Superior Court, Case No. CIVMSC18-00415, and Brown v. American Sugar Refining, Inc. and C&H

24   Sugar Company, Inc., Contra Costa County Superior Court, Case No. CIVMSC18-00484;

25          WHEREAS, another related and overlapping case, Strong v. C&H Sugar Company, Inc.,

26   American Sugar Refining, Inc., N.D. Cal. Case No. 4:17-cv-00480-RS, which also contained a wage-

27

28
                                                         1
                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE DEADLINES
                              AND TRIAL DATE / CASE NO. 3:17-cv-05431-EDL

     1
 1   statement claim, settled earlier this year and is currently going through the settlement notice and

 2   approval process;

 3           WHEREAS, the Parties recently learned that the settlement notice period and final approval of

 4   the Strong settlement has been further delayed due to a delay in obtaining preliminary approval and a

 5   delay associated with adding several additional opt-ins to the settlement;

 6           WHEREAS, the hearing for final approval of the Strong settlement is now scheduled to take

 7   place on December 20, 2018. The deadline for settlement class members to submit a claim form, opt out,

 8   or object to the Strong settlement is now November 12, 2018;

 9           WHEREAS, the conclusion of the Strong settlement is necessary to any settlement of the

10   Sanchez, Holman, and Brown matters because individuals who opt in to the Strong settlement will

11   release their claims against C&H Sugar Company, Inc. and American Sugar Refining, Inc. and will

12   therefore not be eligible to participate in settlement of the Sanchez, Holman, and Brown matters. C&H

13   must therefore know the universe of individuals still at issue in Sanchez, Holman, and Brown after the

14   conclusion of the Strong settlement in order to meaningfully participate in the global mediation for

15   Sanchez, Holman, and Brown;

16           WHEREAS, the Parties are rescheduling the global mediation with Hon. Kevin Murphy (Ret.) to

17   January 22, 2019, after the expected final approval of the Strong settlement on or about December 20,

18   2018;

19           WHEREAS, with the current case deadlines and trial date in the instant matter, the Parties would

20   be required to complete fact discovery, spend resources on expert discovery, and prepare dispositive
21   motions, all in advance of and while the Parties are mediating. This would serve as an obstacle to

22   settlement and these resources could otherwise go toward a potential settlement; and

23           WHEREAS, for the reasons above, the Parties respectfully request a 90-day continuance of the

24   pertinent case deadlines and trial date, as set forth below:

25           NOW THEREFORE, it is hereby STIPULATED, subject to the Court ordering same, that:

26           1.     All non-expert discovery will be completed by April 4, 2019;
27           2.     Initial expert disclosures are due April 18, 2019;

28
                                                          2
                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE DEADLINES
                              AND TRIAL DATE / CASE NO. 3:17-cv-05431-EDL

     1
 1          3.       Defendant’s opening dispositive motion will be filed by April 29, 2019;

 2          4.       Rebuttal expert disclosures due May 2, 2019;

 3          5.       Plaintiff’s combined opposition and cross motion brief will be filed by May 13, 2019;

 4          6.       Defendant’s combined reply and opposition brief will be filed by May 27, 2019;

 5          7.       Plaintiff’s reply to the cross-motion brief will be filed by June 10, 2019;

 6          8.       The last day for hearing dispositive motions is June 24, 2019;

 7          9.       Discovery of all expert witnesses must be completed by June 27, 2019;

 8          10.      The Pretrial Conference is continued to August 6, 2019 or any date thereafter deemed

 9   appropriate by the Court; and

10          11.      The Trial is continued to September 16, 2019 or any date thereafter deemed appropriate

11   by the Court.

12          IT IS SO STIPULATED.

13
     DATED: November 8, 2018                                  BURTON EMPLOYMENT LAW
14

15
                                                              By: /s/ Scott S. Nakama
16                                                                Jocelyn Burton
                                                                  Scott S. Nakama
17
                                                                  Attorneys for Plaintiff
18                                                                RAUL SANCHEZ individually, and on behalf
                                                                  of the general public, and as an “aggrieved
19                                                                employee”
20   DATED: November 8, 2018                                  SEYFARTH SHAW LLP
21

22                                                            By: /s/ Carrie L. Daughters
                                                                  G. Daniel Newland
23                                                                Justin T. Curley
                                                                  Carrie L. Daughters
24
                                                                  Attorneys for Defendant
25                                                                C&H SUGAR COMPANY, INC.
26
27

28
                                                          3
                     STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE DEADLINES
                                AND TRIAL DATE / CASE NO. 3:17-cv-05431-EDL

     1
 1                        ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)

 2          I, Carrie L. Daughters, attest that concurrence in the filing of this Stipulation has been obtained

 3   from each of the other signatories.

 4                                                                       /s/ Carrie L. Daughters
                                                                         Carrie L. Daughters
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE DEADLINES
                              AND TRIAL DATE / CASE NO. 3:17-cv-05431-EDL

     1
                                                MODIFIED
 1                                             [PROPOSED] ORDER
 2            Pursuant to the stipulation by and between all Parties in the above-entitled action, it is hereby

 3   ordered that:

 4            1.      All non-expert discovery must be completed by April 4, 2019;

 5            2.      Initial expert disclosures are due April 18, 2019;
                                                                                    30
 6            3.      Defendant’s opening dispositive motion must be filed by April 29, 2019;

 7            4.      Rebuttal expert disclosures are due May 2, 2019;
                                                                                                  14
 8            5.      Plaintiff’s combined opposition and cross motion brief must be filed by May 13, 2019;
                                                                                              28
 9            6.      Defendant’s combined reply and opposition brief must be filed by May 27, 2019;

10            7.      Plaintiff’s reply to the cross-motion brief must be filed by June 10, 2019;

11            8.      The last day for hearing dispositive motions is June 24, 2019;

12            9.      Discovery of all expert witnesses must be completed by June 27, 2019;
                                                                               AT 2:00 PM
13            10.     The Pretrial Conference is continued to August 6, 2019 [or any date thereafter deemed

14   appropriate by the Court]; and

15            11.     The Trial is continued to September 16, 2019 [or any date thereafter deemed appropriate

16   by the Court].

17            IT IS SO ORDERED.

18           November 8, 2018
     Dated:_____________________________                       ____________________________________
19                                                              HON. ELIZABETH D. LAPORTE
                                                                United States Magistrate Judge
20
21
     51609540v.1
22

23

24

25

26
27

28
                                                           5
                      STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE DEADLINES
                                 AND TRIAL DATE / CASE NO. 3:17-cv-05431-EDL

      1
